McBRIDE, Judge.
New Hampshire Insurance Company appealed from a judgment against it in favor of United Auto Glass, Inc., for $531.10 representing injuries to a commercial sign owned by said plaintiff and for interference with plaintiff’s business, said damages arising out of the automobile accident described in an opinion and decree handed down by us this day in the matter of Louisiana Power & Light Company v. Thornton, La.App., 185 So.2d 29.
For the reasons assigned in the above opinion,
The judgment appealed from is affirmed.
Affirmed.